PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Chen et al.
Application No. 16/021,747
Filed: 28 Jun 2018
For: Preparation Method for Hollow Radiator and Hollow Radiator
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed 
January 10, 2021, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to reply in a timely and proper manner to the Non Final Office Action of February 27, 2020.  The Notice set a period for reply of three (3) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on May 28, 2020.  A Notice of Abandonment was mailed December 07, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment and Response, claims, (2) the petition fee of $1,050 and (3) a proper statement of unintentional delay. 

The amendment document filed on May 22, 2020 is considered non-compliant because it has failed to meet the requirements of 37 CFR 1.121 or 1.4.

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This application is being referred to Technology Center AU 1743 for further examination on the merits. 

 
/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET